DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 3-15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 23, 2021 has been entered and made of record. 

Allowable Subject Matter
	Claims 1 and 3-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest known prior art, i.e., Sugikawa (US 2017/0139206 A1), Habermehl (US 2020/0124848 A1), Hirata et al. (US 2020/0159013 A1), Hada et al. (US 2015/0092118 A1), Yokoe et al. (US 2019/0162961 A1) and Aoki (US 2020/0218071 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the display device further comprising an optical system disposed on an optical path between the image generator and the imaging optical system, wherein, when an inclination of the reflection plane is changed from the first state to the second state to reduce the projected area of the reflection plane, an area of the optical system irradiated with extraneous light that enters the housing through the transmissive area and then is reflected by the reflection plane is reduced”.
claim 3-7 and 10-11 they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 8, it has been amended in the similar manner as in claim 1, and is allowed for the same reason above.
As to claims 12-13, they depend from claim 8, and are allowed at least for the same reason above. 
As to claim 9, it has been amended in the similar manner as in claim 1, and is allowed for the same reason above.
As to claims 14-15, they depend from claim 9, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Mar. 26, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***